PER CURIAM.
Appellant was convicted of trespass on school grounds and felony criminal mischief by causing over $1,000 of damages. We find that there was insufficient evidence that appellant caused more than $1,000 in damages to the property in question. We, therefore, reverse appellant’s conviction for a violation of 806.13(l)(b)3., Florida Statutes, and direct the trial court to enter a judgment finding that appellant violated section 806.13(l)(b)l., Florida Statutes, by causing damage to property of less than $200, and to resentence him accordingly.
MINER, WOLF and DAVIS, JJ., concur.